 



EXHIBIT 10(A)
FIRST AMENDMENT TO
THE PROGRESSIVE CORPORATION
DIRECTORS RESTRICTED STOCK DEFERRAL PLAN
          WHEREAS, The Progressive Corporation Directors Restricted Stock
Deferral Plan is currently maintained pursuant to a Plan document dated
February 1, 2004; and
          WHEREAS, it is deemed desirable to amend the Plan;
          NOW, THEREFORE, the Plan is hereby amended in the respects hereinafter
set forth:

  1.   Effective September 1, 2005, the second to last sentence of Section 4.5
is hereby amended and restated in its entirety to provide as follows:         “
Distribution with respect to the Stock Units credited to a Participant’s Stock
Account under this Plan shall in all cases be satisfied by the delivery by the
Company of a number of Shares equal to the number of Stock Units with respect to
which such distribution is being made, except that any portion of such
distribution that is derived from Dividend Equivalent Amounts or fractional
shares shall be satisfied in cash, based on the average of the high and low
trading prices of Shares on the business day immediately preceding such
distribution.”     2.   Effective December 1, 2005, the following is hereby
added to the Plan at the end of Section 4.1:         “Notwithstanding the
preceding provisions of this Section 4.1, or any other provisions of the Plan,
each Participant who elected to defer any portion of an Eligible Restricted
Stock Award granted in 2005 may revoke such election. Such revocation shall be
in writing on such forms as the Committee shall prescribe and must be received
by the Committee on or before December 30, 2005.”     3.   Except as expressly
provided in this Amendment, the terms and provisions of this Plan shall remain
entirely unchanged and continue in full force and effect.

          IN WITNESS WHEREOF, the undersigned has hereunto caused this Amendment
to be executed by its duly authorized representative effective as of the date
set forth above.

     
 
  THE PROGRESSIVE CORPORATION
 
   
 
  By: /s/ Charles E. Jarrett
 
  Title: Vice President

 